Citation Nr: 0943193	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  04-04 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from 
May 1969 to January 1971 and in the Army from September 1990 
to May 1991.  The Veteran had additional service (active duty 
for training and/or inactive duty for training) in the Army 
National Guard.  The appellant is the Veteran's wife.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO) in Oakland, California that denied 
service connection for the cause of the Veteran's death.

The Veteran testified before the undersigned Veterans Law 
Judge at a July 2009 hearing that was held at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant claims that her husband died as a result of his 
military service.  Specifically, she claims that the 
pulmonary fibrosis that led to the Veteran's respiratory 
failure and resultant death was caused either by (a) his 
exposure to environmental toxins while he was in the Persian 
Gulf; (b) fibromyalgia which the Veteran allegedly contracted 
as a result of his service in the Persian Gulf; or         
(c) diabetes mellitus, type II, which the Veteran allegedly 
developed as a result of his exposure to herbicides during 
the Vietnam War.  A review of the claims file indicates that 
further development is necessary prior to rendering a 
decision on this appeal.  

First, while the claimant was provided notices pursuant to 
the Veterans Claims and Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126, in letters that were dated in January 2003, May 2004, 
and March 2008, these letters did not fully comply with the 
guidance set forth by the Court of Appeals for Veteran's 
Claims (Court) in Hupp v. Nicholson, 21 Vet. App. 342 at 352-
353 (2007).  In Hupp,  the Court held that where a claimant 
seeks service connection for the cause of a Veteran's death, 
proper VCAA notice should include (1) a statement of the 
conditions, if any, for which the Veteran was service 
connected at the time of his or her death; (2) an explanation 
of the evidence and information that is required in order to 
substantiate a death and indemnity compensation (DIC) claim 
based on a previously service connected condition; and (3) an 
explanation of the evidence and information that is required 
in order to substantiate a DIC claim based on a condition not 
yet service connected.  

While the VCAA letters that were provided to the claimant 
explained that, in order to substantiate her claim for DIC, 
the claimant needed to show that the Veteran either died on 
active duty or that he died as a result of a service 
connected disease or injury, and explained the principles 
that are generally applicable to establishing service 
connection for a claimed disability, they did not set forth 
the conditions for which the Veteran was service connected at 
the time of his death, nor did they explain the differences 
between the evidence that is necessary in order to 
substantiate a claim based on a previously service connected 
disability and the evidence that is necessary to substantiate 
a claim based on a condition not yet service connected.  

While in some cases such an error might be harmless, such as 
where the claimant and/or her representative shows that he or 
she had actual knowledge of what was required to substantiate 
the claim, there is no evidence that either of them had such 
knowledge in this case.  A review of the claims file 
indicates that at the time of the Veteran's death he was 
service connected for posttraumatic stress disorder (PTSD), 
rated 30 percent disabling, and residuals of a shell fragment 
wound to the left shoulder, rated 10 percent disabling.  
Neither the claimant nor her representative acknowledged an 
awareness of this.  Additionally, at the claimant's hearing 
before the undersigned Member of the Board in July 2009, the 
claimant and her representative argued that the claimant was 
unaware of what she needed to show in order to establish 
service connection for the cause of her husband's death prior 
to the hearing.  Given these circumstances, the Board finds 
that the VCAA notice error should be cured upon remand of 
this case.

Additionally, a review of the claims file shows that while an 
autopsy was performed on the Veteran, only a partial copy of 
the autopsy report is of record.  Specifically, only the 
first 2 pages of the 4 page report are of record.  The Board 
finds that a complete copy of the autopsy report should be 
obtained, insofar as it directly addresses the cause(s) of 
the Veteran's death.  While the incomplete report was 
apparently submitted by the claimant, the claims file does 
not indicate that any attempt was made to secure a complete 
copy of the report.  This should be accomplished on remand.

Finally, the records pertaining to the Veteran's final 
hospitalization at a private facility are not of record.  
While the record indicates that VA made three requests for 
these records, it does not show that the claimant was advised 
of VA's inability to obtain these records.  While a December 
2008 Supplemental Statement of the Case (SSOC) indicates that 
the claimant was advised of VA's inability to obtain the 
records, the claims file does not contain a copy of a letter 
showing that such notice was actually provided to the 
claimant.  Rather, a letter dated in July 2008 indicates that 
the hospital was unwilling to release the records unless a 
specific authorization form used by that hospital was filled 
out by the claimant.  The record reflects that the claimant 
filled out the form that was provided to her.  There is no 
evidence that the claimant was thereafter informed that, 
despite providing the requested authorization, the hospital 
records at issue still could not be obtained by VA.  This 
should be remedied on remand.  

Accordingly, the case is REMANDED for the following action:

1. The claimant should be provided VCAA 
notice that complies with the dictates set 
forth by the Court in Hupp, 21 Vet. App. 
342.  The notice must inform the claimant 
of the disabilities for which her husband 
was service connected at the time of his 
death.  The notice also must explain what 
is necessary in order to establish service 
connection for the cause of death where 
the Veteran died as a result of a 
disability that was already service 
connected and what is necessary to 
establish service connection for the cause 
of death based upon a disability that was 
not yet service connected at the time of 
the Veteran's death.

2.  The claimant should be contacted and 
requested to provide a complete copy of 
the autopsy report pertaining to her 
husband, or to provide an authorization 
enabling VA to obtain a complete copy of 
the report on her behalf.  If the complete 
autopsy report is obtained, it should be 
associated with the claims file.  If it 
cannot be obtained, the RO/AMC should 
document all of the attempts that were 
made to obtain a complete copy of the 
report.  

3.  The claimant should be notified that 
VA was unable to obtain any treatment 
records pertaining to her husband's final 
hospitalization.  She should be advised to 
submit copies of those records if she is 
able to obtain them.  

4. After the above development is 
completed, the RO/AMC should assess 
whether the totality of the evidence 
indicates that a medical opinion regarding 
whether the Veteran's military service 
caused or materially contributed to his 
death is necessary in order to fully and 
fairly adjudicate this claim.  If 
indicated, such an opinion should be 
obtained.    

5.  After completion of the above 
development, the claimant's claim should 
be re-adjudicated.  If the determination 
remains unfavorable to her, she and her 
representative should be provided with a 
supplemental statement of the case (SSOC) 
and given an opportunity to respond 
thereto. 

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002, Supp.2009).



_________________________________________________
N.R. Robin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


